 

Case 19-12748-LSS Doc 214 Filed 01/28/20 Page1of4

Sa

ry

 

erro ¢ VOPAN ™ \

cay WA

NTFISTFINT TI (

eal

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

, fy) yu “/ Savy % Ywy 5
) COM) VLG ni ues [YE NE Oe}
~i wy AIMP MIS AOA
4 a = SUVS YIN
A
ype) prevevy) b apes’) prqus) Bey “Sef ara et CLD LA) Papo:
ey ETO De PUT
= Fa PF A ‘
a ae /
“7 SPN # re) fp ae oF = =
\ | Cy
=F ETD TH, TPR ey
ak PS) FY TPC RX)
br \ rere] vo rt
| '. AAG ASOOD thf nb OOF ay
* be 2356840 SOHO
” rAd y of VEIT BW Nord
Svat do ogg PTA Lota ays whoa “gf Glay
¢ ig “Fy g
ONIINASATAdaa ENAGID ANVdIAOD 40 FART MVT HIAVN

 

 

iW4.LON ATLOANNOD Ad LONNVO JONVUVAddV YAOA WO ATAVATO INTd ASVATd

020C/8T/T
f “ON WOOULENOD

‘ALVd

SST 8rZcl-6l

‘ON ASVO

 

LAOAHS NI-NDIS-

“OUT “SOtNSdeIay J, BYUT[SJAL “AINVN HSVO
Case 19-12748-LSS Doc 214 Filed 01/28/20 Page 2 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CET TD

WP PS 8)

SOT aay y

 

SPE GY

SOAS

LV,

 

SVT LA nea ON

> Wyo eres] XC

 

x) Yi
WIS F

~

uk hwiona0

 

sd

VOUT) EVOMTPUY 2OH-a4

PID rm [or

 

ET SIIB A) OT |

ere

 

 

SSVI THA

 

aT THTIT I)

 

 
 

Case 19-12748-LSS Doc 214 Filed 01/28/20 Page 3of4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

€40 72 a8eq eCaTIeQuUoDpNED Z0e 7x8 eseiq ABbed
AINO NalSti/ ou
sBulploH saynedesey, "xO ZG0ZOLL peypyoeds ‘Ou ‘saynedeay |
sisejuy ‘Aped peysayeyu] (S80YO I'v} dT? As]009 (z0z) “QueynD pLzzeeoL BuesH = SP /ZL-6L BIU[S
XING
NALSIT / d7 Suequioojg X98 OBLO-PZE > ‘oul ‘soynadzuayy
“AUB PSST] dT Bisquioog {org} UBWaxoOY BIAIO szeepeol Buuesy = SPZZL-64 BUUI|SIN
SAM 7X8 OL9Z-E58 “Su “sonnedeiauy
/ OTT ‘sauayer ‘0[paI9 dT] unsny Aeypis {ie} — Jepur] MaYREIN og LopsoL & Guess}  sPZZL-BL BUNS
AINO Nalsh
/ Ouy ‘soynadesay), dT ‘Woy = 1X8 ZZ80-L0¥ * ‘ou] ‘sopnaderey
BUNS! ‘JO}gGEq 9g Jaubeayy ‘aes ‘sdiy ‘ueppeyg (ZL¢) jee] A0y estepsar © Suey = SPV Z1-BL BUYS]
A INO Na.sn
f OU, ‘saynadesay) ‘KO OLPO-7SS oy “ouy ‘sonnadeiay |
eWUI]a|A] “10}98q d11 ews 9 WA Rowaqayy (ZL) ey AWWA epeveo,  * BUWESH = SPAZL~BL ByUYyAIAN
XINO
NaLSI1 / uosied 9
UOUEYAA PUD SSISAA uOsLueS) = "JK ZOLeK-EVE souer =~ “au; ‘Sagnedeiey
[neg ‘Aye payseuayu| 9B LOLEUAA PUDETY SSISAA [Neg (ZL2) "y BIBWEYS ggezzco! Buea} = ge AZ L-GL BIULALY
AINO
NELLSIT / aged "KO LERL-O6E uosiHieH A “au| ‘saqnedevsy |
‘AVE paysalayu] aumageq (ZL2) ‘qiojdel sozspec, BuuesH = SPAZL-GL BIULOLA|
aan
/ Ou] sjeonnNsaeWweU “1X8 LZOLPLZ UBLUSSE[S) 2 ‘oul ‘saqnadeusy
PUEB UoypeD Ujney 9 UOsHesS ‘eo00, ‘Bullpeys (zr) MINEd giapeo, Buea = BZZL-SL BqUIS/\]
AINO NSLS
{O71 siauped aed "M8 ZL 16-96S “au| ‘soynedeusy |
WES Bayer WOypAD d711 Ae 9 sadoy {ZL2) ves |sueq s2pepeol Guest = SPZZL-BL BUA
AINO NAaLSn "8 OFPS-ZOP A “Su, ‘Sounsdeseu]
/ Plspsad “WOypsD Agyor] UeYIINOH (Ze) Shadjod 20u0g gyarrcol BULESH = SHAZL-BL BUA
XINO NSLSIT/ "XO QGOZ-OLL “Sul “sonnedevsy |
siseyuz ‘Aye paysausju| {SSO [IV ) dT] Aa}005 (z0z) apy BAI ezzzecor Buyea-y = @PZZL-BL BUSH]
AINO N3Lsti "XS Spbr-aly “oul ‘sounsdeisdy
/ WISNIASTY BUSTY 'EIpal\ [elunor Jeans eM SUL (Zbz) —- uiisnriy Busy zeeseeol oo Buea SPY Zi-BL BRUNIA
SAM 7 SSK UOSeS) “XS ZPLE-CLE USIsa] py “Suy “sonnadelay |
Ine ‘AWeg pajsee}u| *g OLY DUDENY SsleAy [Ned (212) "7 qooer sersesoL BuveeH = SPAZI-BL BUNS
BGunusseiday SWeN WH auoudsala, Buuesddy al ddy Buipssseid goseg SWeN asey) # WS}] # abe

 

AV4¢-8 000d Be YEP ABPUAjeD PapUusluiy . -
cH !
UISISISAIIS Jogyas sUuNne] s|qQeJouoyH . . Ta Nd Of:L0

Coe - ozoz/az/L0

‘AWE Jepusyen

einpayos soueleaeddy siuoyudsaje| pewsyu0y sayeq] Jepuayeo

SJEMeIaq JO JOUWISIG-UNOD Aojdnsyueg *s"Q S0UsJEJUOD NOD
Case 19-12748-LSS Doc 214 Filed 01/28/20 Page 4of4

 

g jog obey BONTIEOHIOQUNED 708 1x6 jeseig ABSag

 

 

 

 

KINO
Nast / O71 3884S PK® ZE00-S¥8 A “Ou] ‘sopnedesey |
Jea[g “Ave peisaseytl| QT) Jems Je919 (gg) lequiezs “Tord zosysgh F Buea SbZZl-6L EUiaIA]
